The matters presented on plaintiffs' motion do not warrant a rehearing.  In so far as material, all were taken into consideration in deciding this case, including the decision in Bechthold v.Wauwatosa, 228 Wis. 544, 277 N.W. 657, 280 N.W. 320. In that case the contract was held invalid because of the failure to comply with certain charter provisions which prohibited the letting of a contract unless certain acts in proceedings leading up to such letting were performed in the manner prescribed by such provisions.  That case was not considered applicable because under the facts involved herein there was due compliance with all essential requirements prescribed in respect to the proceedings leading up to the letting of a contract by the charter provisions, as construed in the opinion.
By the Court. — The motion for a rehearing is denied, with $25 costs. *Page 205